       Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                             USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
    DEBRA DOBBS,                                                          DOC #:
                                                                          DATE FILED: 3/29/2021
                                      Plaintiff,

          -v-                                                               No. 18-cv-1285 (MKV)
                                                                           OPINION AND ORDER
    NYU LANGONE MEDICAL CENTER,
                                                                               GRANTING
                                                                          SUMMARY JUDGMENT
                                      Defendant.



MARY KAY VYSKOCIL, District Judge:

         Plaintiff Debra Dobbs brings this action against her former employer, a medical practice

owned by a division of New York University, asserting claims for discrimination and retaliation

in violation of the Age Discrimination in Employment Act (“ADEA”), the Americans with

Disabilities Act (“ADA”), the New York State Human Rights Law (“NYSHRL”), and Title 8 of

the New York City Administrative Code (“NYCHRL”). Before the Court is Defendant’s motion

for summary judgment on all of Plaintiff’s claims. Because undisputed evidence establishes that

Defendant terminated Plaintiff, and otherwise acted, based on a genuine belief that she stole from

the practice and lied about it, Defendant’s motion is GRANTED.

                                              I.       BACKGROUND 1

         In 2000, a neurology practice hired Plaintiff Debra Dobbs as the secretary to Dr. Andreas

Neophytides. See Def. 56.1 ¶ 3; Pl. 56.1 ¶ 3. In 2007, Plaintiff was diagnosed with multiple



1
  The facts are taken from the parties’ Local Civil Rule 56.1 statements [ECF #58-1 (“Def. 56.1”), 77 (“Pl. 56.1”)],
the declarations submitted in connection with those motions and exhibits attached thereto [ECF #65 (“Klein Aff.”),
65-4 (“Dobbs Dep.”), 66 (“Hernandez Aff.”), 67 (“Younas Aff.”), 68 (“Neophytides Aff.”), 69, 70, 71, 76-1, 82, 83,
84]. Unless otherwise noted, where only one party’s 56.1 statement or other submission is cited, the other party
does not dispute the fact asserted, has offered no admissible evidence to refute that fact, or merely disagrees with the
inferences to be drawn from that fact.
       Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 2 of 14




sclerosis (“MS”). Def. 56.1 ¶ 16; Pl. 56.1 ¶ 16. In 2013, Defendant acquired the neurology

practice that employed Plaintiff. 2 Def. 56.1 ¶ 3; Pl. 56.1 ¶ 3. Neophytides wished to keep her

on, and Defendant hired Plaintiff. See Def. 56.1 ¶¶ 4, 5, 6; Pl. 56.1 ¶¶ 4, 5, 6; Neophytides Aff. ¶

7; Dobbs Dep. at 44:18–24. Plaintiff worked for the Faculty Group Practice (the “Practice”) of

the NYU School of Medicine from August 2013 until she was terminated on October 5, 2016.

Def. 56.1 ¶ 4; Pl. 56.1 ¶ 4.

         When Plaintiff started, she was 59 years old. See Def. 56.1 ¶¶ 4, 5, 6; Pl. 56.1 ¶¶ 4, 5, 6;

Dobbs Dep. at 44:18–24. Three other secretaries worked at the Practice, including “Betty Chin,

age 52 (now 58)” and “Cheryl Rebancos, age 51 (now 57),” both of whom remain employed at

the Practice. Hernandez Aff. ¶ 6. Two other secretaries transferred into the Practice during

Plaintiff’s employment, including “Erica Mendez (now 30).” Id. ¶ 8; see Def. 56.1 ¶ 13; Pl. 56.1

¶ 13. Mendez started in June 2015 and transferred to another NYU location in August 2016,

before Plaintiff was fired. Hernandez Aff. ¶ 8; Def. 56.1 ¶ 13; Pl. 56.1 ¶ 13.

         Plaintiff’s duties for the Practice were similar to the duties she had performed for many

years for Neophytides, including collecting co-pays from patients. See Def. 56.1 ¶¶ 6, 25, 26; Pl.

56.1 ¶¶ 6, 25, 26; Neophytides Aff. ¶ 8. In particular, Plaintiff would collect a co-pay, “log” the


2
  In her complaint, Plaintiff names “NYU Langone Medical Center” as the defendant in this case [ECF #1 (“Cmpl.”)
¶ 10]. However, both sides agree that, in fact, “Plaintiff was employed by NYU School of Medicine, a Division of
New York University” (“NYU”). Def. 56.1 ¶ 4; Pl. 56.1 ¶ 4. Indeed, defense counsel asserts that NYU Langone
Medical Center “is not a legal entity capable of being sued.” Def. Mem. at 1 n.1. It appears that “NYU Langone
Medical Center” is merely a “trade name . . . connected to . . . the University.” Thompson v. Jamaica Hosp. Med.
Ctr., 2016 WL 4556905, at *5 (S.D.N.Y. Aug. 30, 2016); see also Sculerati v. New York Univ., No. 126439/02,
2003 WL 21262371, at *1 n.1 (N.Y. Sup. Ct. May 16, 2003) (“It is undisputed that NYU Medical Center . . . is the
commonly used name of the campus . . . and that NYU School of Medicine . . . is an administrative unit of NYU.”).
A plaintiff cannot maintain an action against an entity under a trade name. Thompson, 2016 WL 4556905, at *5; see
also Provosty v. Lydia E. Hall Hosp., 91 A.D.2d 658, 659, 457 N.Y.S.2d 106, 108 (2nd Dep’t 1982) (“a trade
name . . . has no separate jural existence, and . . . can neither sue nor be sued), aff’d sub nom. Provosty v. Lydia Hall
Hosp., 59 N.Y.2d 812, 451 N.E.2d 501 (1983). However, defense counsel has not sought dismissal on that basis.
Rather, it seems “the proper entity, NYU, had notice of the suit” because defense counsel has appeared and argued
that Defendant is entitled to summary judgment on Plaintiff’s claims. Thompson, 2016 WL 4556905, at *5.
Because the Court grants summary judgment to Defendant, “NYU is deemed by the court to be a party defendant
against which the [case] is also dismissed.” Id. at *6.


                                                           2
      Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 3 of 14




payment into a computer program using her own credentials, and store the cash, check, or credit

card receipt in an envelope. Def. 56.1 ¶¶ 26, 27; Pl. 56.1 ¶¶ 26, 27. At the end of each day,

Plaintiff would print a “final accounting” or “reconciliation” of the “monies [she] collected for

the day” and place it in the same envelope, record her name and the total amount in “cash and

checks” on the “outside of the envelope,” and seal the envelope. Def. 56.1 ¶¶ 26, 27, 28, 29, 30;

Pl. 56.1 ¶¶ 26, 27, 28, 29, 30. Plaintiff was responsible for the envelopes containing payments

from patients she had serviced. Def. 56.1 ¶ 33; Pl. 56.1 ¶ 33. The envelopes were kept in a

drawer in the area where the secretaries sat until they were picked up at the end of each week.

Def. 56.1 ¶ 34; Pl. 56.1 ¶ 34.

       In August 2016, Starr Thompson in “Treasury Operations” emailed Plaintiff about money

that was missing from Plaintiff’s co-pay collections. Def. 56.1 ¶ 44; Pl. 56.1 ¶ 44. More than a

week later, Plaintiff responded that she did not know anything about it. Def. 56.1 ¶ 45; Pl. 56.1 ¶

45. After further email exchanges with Plaintiff, Thompson informed Plaintiff’s supervisor,

Joanna Jones and Teresa Hernandez, “Administrative Manager of the Department of

Neurology,” about the missing money. Def. 56.1 ¶ 49; Pl. 56.1 ¶ 49. Jones immediately

admonished Plaintiff for failing to tell Jones that money had gone missing and warned Plaintiff

that “further corrective action might be warranted.” Def. 56.1 ¶¶ 60, 61; Pl. 56.1 ¶¶ 60, 61.

Jones issued a similar warning to Rebancos, another secretary who also collected co-pays from

patients. Def. 56.1 ¶ 62; Pl. 56.1 ¶ 62. At the same time, Hernandez began a month-long

investigation into the missing co-pays and shared her findings with another administrator named

Haseeb Younas. Hernandez Aff. ¶ 36; Younas Aff. ¶ 8.

       It was ultimately determined that $760 in co-pays was missing for the weeks of July 18,

2016, July 25, 2016, August 1, 2016, and August 8, 2016. See Def. 56.1 ¶¶ 50, 51, 52; Pl. 56.1




                                                 3
     Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 4 of 14




¶¶ 50, 51, 52. Specifically, $580 dollars was missing from Plaintiff’s envelopes that were picked

up on July 18 and July 25, 2016, including $450 in cash that Plaintiff admits she collected from

one of Neophytides’ patients. See Def. 56.1 ¶¶ 50, 54, 56, 57; Pl. 56.1 ¶ 50, 54, 56, 57. There is

no dispute that Plaintiff handwrote her name on the outside of the envelopes that were missing

money. Def. 56.1 ¶ 54; Pl. 56.1 ¶ 54. There is also no dispute that the “reconciliations,” which

reflected computer accounts of the money collected, were printed out from Plaintiff’s computer

and showed Plaintiff as the user. Def. 56.1 ¶ 56; Pl. 56.1 ¶ 56. Moreover, there is no dispute

that the cash amounts were not written on the outside of the envelopes as required. Def. 56.1 ¶

55; Pl. 56.1 ¶ 55. Plaintiff testified at her deposition that she “always” wrote the cash amounts

on the outside of her envelopes, except on the very two occasions that her envelopes were

missing money. Def. 56.1 ¶ 59; Pl. 56.1 ¶ 59; Dobbs Dep. 187:9–20. Plaintiff also admits that

she personally sealed the envelopes bearing her name that were collected on July 18 and July 25,

2016. Def. 56.1 ¶ 58; Pl. 56.1 ¶ 58.

       With respect to the rest of the $760, there is no dispute that $180 in cash was missing for

the weeks of August 1 and August 8, 2016. Def. 56.1 ¶ 51; Pl. 56.1 ¶ 51. Indeed, the envelopes

for August 1 and August 8 were missing entirely. Def. 56.1 ¶ 52; Pl. 56.1 ¶ 56. Finally, there is

no dispute that reconciliations for those dates show Plaintiff as the user who had logged the

missing payments. See Def. 56.1 ¶ 56; Pl. 56.1 ¶ 56.

       All of the evidence in the record, including Plaintiff’s own deposition testimony, supports

that Hernandez and Younas believed Plaintiff took the missing co-pays. See Def. 56.1 ¶¶ 64, 78,

79; Dobbs Dep. at 269:16–24 (testifying, “I do believe” that Hernandez and Younas “believed

that [Plaintiff was] responsible for the missing co-pays”). Unrebutted evidence shows that

Hernandez specifically believed that, although Plaintiff “denied being at work on the days the




                                                 4
      Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 5 of 14




co-pays went missing,” Hernandez’s review of “attendance records . . . confirmed” that Plaintiff

worked on those days. Hernandez Aff. ¶ 42. On the other hand, Hernandez believed, “Rebancos

was on vacation for one of the days in question.” Id. ¶ 43. Hernandez also concluded that the

envelopes that Plaintiff admits she sealed had not been “opened or otherwise tampered with”

before Thompson received them and, therefore, the money went missing before Plaintiff sealed

the envelopes. Id. ¶ 53.

       Hernandez and Younas met with Plaintiff at the end of September 2016 to give her an

opportunity to respond to their findings. See Def. 56.1 ¶ 63; Pl. 56.1 ¶ 63. Soon afterwards,

Hernandez and Younas issued a termination notice stating that “[b]ased on [their] investigation,”

they had “reason to believe [Plaintiff] misappropriated funds totaling $760” [ECF #66-32]. See

Def. 56.1 ¶¶ 64, 65; Pl. 56.1 ¶¶ 64, 65. Hernandez noted by hand that, rather than providing an

explanation, Plaintiff showed a “total disregard for what was presented” at the meeting. Def.

56.1 ¶ 68; Pl. 56.1 ¶ 68.

       After she was terminated, Plaintiff requested a grievance hearing, which took place in

October 2016. Def. 56.1 ¶¶ 69, 70; Pl. 56.1 ¶¶ 69, 70. Nicole Delts, Assistant Director of

Employee & Labor Relations, presided over the hearing. Def. 56.1 ¶¶ 71, 72; Pl. 56.1 ¶¶ 71, 72.

Plaintiff argued that someone else must have gone in her drawer, unsealed the envelopes,

removed the cash, and placed the envelopes back in the drawer. See Def. 56.1 ¶ 72; Pl. 56.1 ¶

72. Delts, however, concluded that Plaintiff “failed to provide a reasonable explanation as to

what occurred” and “failed to take ownership” of her actions. Def. 56.1 ¶ 72; Pl. 56.1 ¶ 72. In a

November 2016 letter affirming the decision to terminate Plaintiff [ECF #66-50 (“Delts

Letter”)], Delts stated that “the reasonable conclusion” was that Plaintiff was “responsible for the

missing deposits and misappropriated the funds.” Def. 56.1 ¶ 72; Pl. 56.1 ¶ 72.




                                                 5
      Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 6 of 14




        Plaintiff appealed to the “final step of the grievance process,” review by Nancy Sanchez,

Senior Vice President and Vice Dean of Human Resources. Def. 56.1 ¶¶ 74, 75; Pl. 56.1 ¶¶ 74,

75. In March 2017, Sanchez, too, issued a letter affirming the decision to terminate Plaintiff.

Def. 56.1 ¶¶ 75, 76; Pl. 56.1 ¶¶ 75, 76. Sanchez found that Plaintiff “provided no evidence to

support [her] request to overturn [her] termination.” Def. 56.1 ¶ 76; Pl. 56.1 ¶ 76.

        It is undisputed that Plaintiff never claimed during the investigation into the missing co-

pays that she was being discriminated against based on her age or disability. Def. 56.1 ¶ 77; Pl.

56.1 ¶ 77. Indeed, Plaintiff testified that, when she met with Hernandez and Younas, nothing led

her to believe the investigation was discriminatory. See Dobbs Dep. at 275:12–17. It is also

undisputed that Plaintiff never contended during the grievance hearing that she was terminated

because of her age or disability. Def. 56.1 ¶ 84; Pl. 56.1 ¶ 84.

        Although Plaintiff did not frame it as a matter of discrimination, Plaintiff did argue at the

hearing that, in 2014, Rebancos had lost $200 when she took money home to count it but was not

disciplined. See Delts Letter at 2. Delts responded that the situations were different. She stated

that Rebancos “immediately” reported the missing bills and “offered to pay the money out of her

personal funds.” Id.

        At her deposition, Plaintiff testified about her belief that Neophytides and another doctor,

Dr. Weinberg, wanted to replace her with a younger secretary. See Dobbs Dep. at 260:15–

261:10. When asked for the basis of that belief, Plaintiff testified only that it was a “fact that

they wanted a younger person, someone that they could totally control and pay less” and that she

“was treated . . . as the old lady in the office.” Id. at 260:22–23. Plaintiff also testified that, in

2013 or 2014, she complained to Jones, her supervisor, and to Weinberg that another secretary

disparaged Plaintiff in Spanish, including calling her “old and crazy.” Id. at 278:13–279:6.




                                                   6
      Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 7 of 14




Plaintiff testified that, in April 2016, she told someone in Employee Relations that she was in a

“hostile situation” because “people were talking about [her] in a different language,” but she did

not mention anything about her age or disability. Id. at 113:11–13, 115:12–13 (“she hated me

and . . . thought I was lazy”). Plaintiff also testified that she thought Weinberg got “annoyed” if

she asked for “a ten minute breather” because of her MS. Id. at 263:5, 20–23. Plaintiff filed a

charge with the EEOC in July 2017. Def. 56.1 ¶ 90; Pl. 56.1 ¶ 90.

       Plaintiff alleges that Mendez, a younger, non-disabled woman replaced her. See Cmpl.

¶¶ 22, 26. However, it is undisputed that Mendez transferred out of the Practice before Plaintiff

was fired. See Def. 56.1 ¶ 13; Pl. 56.1 ¶ 13. Both sides agree that, after Plaintiff was fired, she

applied for unemployment benefits, and Defendant opposed her application. See Def. 56.1 ¶ 83;

Pl. 56.1 ¶ 83; Def. Mem. 24; Pl. Mem. at 8. Plaintiff also alleges that she was a given negative

reference, which Defendant denies. See Cmpl. ¶ 31; Def. Mem. 25. Plaintiff testified that a

friend of Neophytides offered her a job, said he would check her references, and then decided not

to hire her. Dobbs Dep. at 22:25, 23:10–17. There is no dispute that Plaintiff was later hired by

two other practices. Def. 56.1 ¶¶ 87, 88; Pl. 56.1 ¶¶ 87, 88.

       Plaintiff initiated this action by filing a complaint [ECF #1 (“Cmpl.”)]. In the complaint,

she alleges that Defendant “subjected her to unlawful discrimination due to her age” and

“disability” and “retaliated against her.” Cmpl. ¶ 32. She cites the Age Discrimination in

Employment Act (“ADEA”), the Americans with Disabilities Act (“ADA”), Title VII of the

Civil Rights Act of 1964 (“Title VII”), the New York State Human Rights Law (“NYSHRL”),

and Title 8 of the New York City Administrative Code (“NYCHRL”). Id. ¶ 33. Defendant

moves for summary judgment on all of Plaintiff’s claims [ECF #63], and Plaintiff opposes that

motion [ECF #76].




                                                  7
     Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 8 of 14




                                   II.      LEGAL STANDARDS

       Under Rule 56(a) of the Federal Rules of Civil Procedure, summary judgment should be

granted “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). To raise a genuine

dispute, the party opposing summary judgment cannot merely show that there is “some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586–87 (1986). Rather, she must provide “hard evidence” of an issue for trial.

D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir. 1998). “Conclusory allegations,

conjecture, and speculation” are insufficient. Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir.

1998). A “mere . . . scintilla of evidence in support of the [non-moving party’s] position” is also

“insufficient.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

       A court may not “weigh evidence” or make “credibility assessments” and must “draw all

reasonable inferences” in favor of the non-moving party. Weyant v. Okst, 101 F.3d 845, 854 (2d

Cir. 1996). “However, in determining what may reasonably be inferred” from evidence in the

record, a court should not afford the party opposing summary judgment “the benefit of

unreasonable inferences, or inferences at war with undisputed facts.” Cty. of Suffolk v. Long

Island Lighting Co., 907 F.2d 1295, 1318 (2d Cir. 1990) (internal citation omitted); see Apex Oil

Co. v. Di Mauro, 822 F.2d 246, 252 (2d Cir. 1987).

                                         III.   DISCUSSION

       All of Plaintiff’s claims are evaluated under the burden-shifting framework described in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Gorzynski v. JetBlue Airways

Corp., 596 F.3d 93, 106 (2d Cir. 2010); Cuttler v. Fried, 2012 WL 1003511, at *6 (S.D.N.Y.

Mar. 23, 2012) (discussing claims under the ADA, ADEA, NYSHRL, and NYCHRL). To




                                                 8
      Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 9 of 14




survive a motion for summary judgment, a plaintiff must carry her initial burden to establish a

prima facie case of discrimination or retaliation. See Kho v. New York & Presbyterian Hosp.,

344 F. Supp. 3d 705, 717 (S.D.N.Y. 2018). The burden then shifts to the employer to offer

evidence of a “legitimate, nondiscriminatory reason” for the adverse action. Vega v. Hempstead

Union Free Sch. Dist., 801 F.3d 72, 83 (2d Cir. 2015). Id. (quoting McDonnell Douglas, 411

U.S. at 802). If the employer offers such evidence, “the burden shifts back to the plaintiff” to

offer evidence “that the employer’s reason ‘was in fact pretext.’” Id. (quoting McDonnell

Douglas, 411 U.S. at 804).

       To establish a prima facie case of age discrimination, a plaintiff must show that (1) she is

a member of the protected age group; (2) she was qualified for the position; (3) she suffered an

adverse action (i.e., here, she was discharged); and (4) the adverse action occurred under

circumstances giving rise to an inference of age discrimination. Sutera v. Schering Corp., 73

F.3d 13 (2d Cir. 1995). ADEA claims have been held to be identical to age discrimination

claims under the NYSHRL. Gorzynski, 596 F.3d at 105 n.6. Thus, the analysis is the same for

both the federal and New York State law claims. Id.

       To establish a prima facie case of disability discrimination under the ADA or NYSHRL,

a plaintiff must show that (1) the defendant is a covered employer; (2) the plaintiff suffered from,

or was regarded as suffering from, a disability within the meaning of the statute; (3) the plaintiff

was qualified to perform the essential functions of the job, with or without a reasonable

accommodation; and (4) she suffered an adverse employment action because of her disability or

perceived disability. Fox v. Costco Wholesale Corp., 918 F.3d 65, 71 (2d Cir. 2019); Jacobs v.

New York City Dep’t of Educ., 768 F. App’x 86, 87 (2d Cir. 2019).




                                                  9
     Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 10 of 14




       To establish a prima facie case of retaliation under Title VII and under the NYSHRL, an

employee must show that: “(1) [s]he was engaged in an activity protected under Title VII; (2) the

employer was aware of plaintiff’s participation in the protected activity; (3) the employer took

adverse action against plaintiff; and (4) a causal connection existed between the plaintiff’s

protected activity and the adverse action taken by the employer.” Gordon v. New York City Bd.

of Educ., 232 F.3d 111, 116 (2d Cir. 2000) (quoting Cosgrove v. Sears, Roebuck & Co., 9 F.3d

1033, 1039 (2d Cir. 1993)).

       For the federal and state law claims, Plaintiff’s age, disability, or protected activity must

be the “but for” cause of her termination. See Gross v. FBL Fin. Servs., 557 U.S. 167, 180

(2009); Natofsky v. City of New York, 921 F.3d 337, 348-49 (2d Cir. 2019); Wolf v. Time Warner,

Inc., 548 F. App’x 693, 695 (2d Cir. 2013) (citing Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570

U.S. 338, 360 (2013)). The standard for the NYCHRL is different. Under that statute, age and

disability need only be a motivating factor. See Velazco v. Columbus Citizens Found., 778 F.3d

409, 411 (2d Cir. 2015) (citing Bennett v. Health Mgmt. Sys., Inc., 936 N.Y.S.2d 112, 120 (1st

Dep’t 2011)); Watson v. Emblem Health Servs., 158 A.D.3d 179, 182 (1st Dep’t 2018). For a

claim of retaliation under the NYCHRL, the plaintiff must establish that she took an action

opposing her employer’s discrimination “and that, as a result, the employer engaged in conduct

that was reasonably likely to deter a person from engaging in such action.” Mihalik v. Credit

Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 112 (2d Cir. 2013); see Williams v. N.Y.C. Hous.

Auth., 61 A.D.3d 62, 71, 872 N.Y.S.2d 27, 33–34 (1st Dep’t 2009).

       Defendant first argues that Plaintiff cannot establish a prima facie case for her age and

disability discrimination claims. For example, with respect to age discrimination, Defendant

stresses that Plaintiff offers evidence of only her own, subjective beliefs that Neophytides and




                                                 10
     Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 11 of 14




Weinberg wanted to replace her with someone younger and treated her as an “old lady.” See

Dobbs Dep. at 260:15–261:10; Pustilnik v. Battery Park City Auth., 2019 WL 6498711, at *8

(S.D.N.Y. Dec. 3, 2019) (subjective beliefs do not support a claim of discrimination). Defendant

also stresses that Plaintiff was 59 when it hired her. See Spires v. MetLife Grp., Inc., 2019 WL

4464393, at *8 (S.D.N.Y. Sept. 18, 2019) (“Although the ADEA does not necessarily foreclose

an age-discrimination claim when a plaintiff was over forty years old when first hired, this

substantially weakens any inference of discrimination”) (collecting cases). Defendant notes that

other secretaries, two of whom are still employed at the Practice, are similar ages to Plaintiff.

See Def. 56.1 ¶ 5; Pl. 56.1 ¶ 5; Hernandez Aff. ¶ 6. With respect to disability discrimination,

Defendant argues that nobody involved in the decision to terminate Plaintiff knew she had MS.

Def. Mem. at 22; Pl. Opp. at 2.

       These arguments are persuasive but, ultimately, immaterial. Defendant is clearly entitled

to summary judgment on Plaintiff’s age and disability discrimination claims because, even

assuming Plaintiff could establish a prima facie case, Defendant has offered unrebutted evidence

of a legitimate, non-discriminatory reason for firing Plaintiff. Namely, Defendant concluded,

based on an investigation, that Plaintiff stole from the Practice. Plaintiff has failed to offer any

evidence from which the Court could infer that this reason was pretext.

       Theft is a legitimate, non-discriminatory reason to fire someone. See Gorley v. Metro-N.

Commuter R.R., 2000 WL 1876909, at *6 (S.D.N.Y. Dec. 22, 2000), aff’d 29 F. App’x 764 (2d

Cir. 2002). Defendant offers ample, undisputed evidence that Plaintiff was responsible for the

missing co-pays. For example, it is undisputed that Plaintiff handwrote her name on the outside

of envelopes that were missing money, that the relevant reconciliations were done on Plaintiff’s




                                                  11
     Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 12 of 14




computer, using her credentials, and that Plaintiff personally sealed the envelopes. See Def. 56.1

¶¶ 54, 56, 57, 58; Pl. 56.1 ¶¶ 54, 56, 57, 58.

        Plaintiff asserts that Mendez could have logged in to Plaintiff’s computer and that anyone

could have accessed the envelopes with the money in them. Pl. Opp. at 6. These arguments fail

for three reasons. First, the speculation that Mendez actually collected and logged into the

computer system the co-pays that went missing contradicts Plaintiff’s admission that she

personally collected a $450 cash payment that went missing. See Def. 56.1 ¶ 57; Pl. 56.1 ¶ 57.

While the Court must draw “reasonable inferences” in Plaintiff’s favor, it cannot afford Plaintiff

“the benefit of unreasonable inferences, or inferences at war with undisputed facts.” Cty. of

Suffolk, 907 F.2d at 1318. Second, Plaintiff cannot raise a genuine dispute merely by offering

“some metaphysical doubt” about the facts. Matsushita, 475 U.S. at 586–87. Third, and most

important, it does not matter if Defendant was correct in its conclusion that Plaintiff took the

money. It matters only that Defendant’s conclusion that Plaintiff took the money, rather than

unlawful discrimination, was the reason for her termination. See Toussaint v. NY Dialysis Servs.,

706 F. App’x 44, 45- 46 (2d Cir. 2017) (courts are “not interested in the truth of the allegations

against [the] plaintiff” but rather “in what motivated the employer”); Borzon v. Green, 778 F.

App’x 16, 19 (2d Cir. 2019) (a court is not “a super-personnel department”); Kolesnikow v.

Hudson Valley Hosp. Ctr., 622 F. Supp. 2d 98, 111 (S.D.N.Y. 2009) (when an employee is fired

for misconduct, it does not matter if the employer was correct, only if it had a good-faith basis

for its conclusion that plaintiff was at fault).

        Plaintiff admits that Hernandez and Younas, who made the initial decision to terminate

her, believed Plaintiff took the missing co-pays. See Def. 56.1 ¶¶ 64, 78, 79; Dobbs Dep. at

269:16–24. Moreover, Plaintiff offers no evidence to support the contention that, at any stage of




                                                   12
     Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 13 of 14




the termination and grievance process, the conclusion that Plaintiff took the money was a pretext

for discrimination. Plaintiff argues that Rebancos—who was in the same protected category with

respect to age, see Hernandez Aff. ¶ 6, but was not disabled—was not terminated when, in 2014,

cash was missing from her co-pay collection. Pl. Opp. at 7. However, Defendant offers

evidence that it believed the situations were different. Specifically, in her letter affirming the

decision to terminate Plaintiff, Delts explained that Rebancos “immediately” reported that she

lost track of the money, while Plaintiff failed to inform her supervisor that co-pays were missing,

never offered a reasonable explanation for how they went missing, and never took accountability

for her actions. See Delts Letter at 2. Accordingly, because Plaintiff cannot show pretext, the

Court grants Defendant’s motion for summary judgment on Plaintiffs claims of discrimination

based on age and disability.

       Plaintiff’s retaliation claim is even weaker than her discrimination claims. Plaintiff first

alleges that Defendant retaliated against her by opposing her application for unemployment

benefits. Defendant does not dispute that it opposed her application. See Def. 56.1 ¶ 83; Pl. 56.1

¶ 83; Def. Mem. 24; Pl. Mem. at 8. However, when an employee is terminated for wrongdoing,

an employer’s challenge to unemployment benefits does not support a claim of retaliation.

Bright-Asante v. Saks & Co., 242 F. Supp. 3d 229, 244 (S.D.N.Y. 2017). Plaintiff also

speculates that she was a given negative reference, since a doctor who initially offered her a job

changed his mind after telling her that he intended to check her references. Dobbs Dep. at 22:25,

23:10–17. Assuming, arguendo, that this could be a basis for a retaliation claim, however,

Plaintiff offers no “hard evidence” that she was ever given a negative reference, D’Amico, 132

F.3d at 149, and it is undisputed that two other doctors later hired Plaintiff. Def. 56.1 ¶¶ 87, 88;

Pl. 56.1 ¶¶ 87, 88. Plaintiff cannot even meet the forgiving standard of the NYCHRL, since she




                                                 13
     Case 1:18-cv-01285-MKV-KHP Document 86 Filed 03/29/21 Page 14 of 14




has not offered evidence that Defendant acted “as a result” of some activity she took to oppose

its discrimination. Mihalik, 715 F.3d at 112. Accordingly, the Court grants Defendant summary

judgment on Plaintiff’s retaliation claim.

                                        IV.   CONCLUSION

       For the reasons set forth above, Defendant’s motion for summary judgment [ECF #63] is

GRANTED. The Clerk of Court is respectfully directed to close this case.

SO ORDERED.
                                                    _________________________________
Date: March 29, 2021                                MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                               14
